      Case 2:20-cv-00417-ECM-KFP Document 1 Filed 06/16/20 Page 1 of 6



            IN THE UNITED STATE§,pip: CT COURT FOR THE
                     MIDDLE DISTRIdir ALABAMA
                        74ORTHERN DIVISION
                        LLILJ        f: 50
STEPHANIE FULMER,
                                                  );1               2:20-cv-00417
                                                        I

      Plaintiff,                                        „CASE NO.
                                                  )
v.                                                )     JURY TRIAL REQUESTED
                                                  )
ALABAMA STATE EMPLOYEES                           )
CREDIT UNION,                                     )
                                                  )
      Defendant.

                                       COMPLAINT

       COMES NOW the Plaintiff, Stephanie Fulmer, by and through the undersigned

counsel of record, and hereby doth complain against the above-named Defendant, as

set forth herein-below.

                               I. JURISDICTION & VENUE

       1.     Plaintiff Fulmer files this Complaint, institutes these proceedings, and

invokes the jurisdiction of this Court under and by virtue of 28 U.S.C. §§ 1331 and 1334

(a)(4), as actions arising under Acts of Congress known as the Family and Medical

Leave Act of 1993 ("FMLA"), 29 U.S.C. § 2601 et. seq., to obtain equitable relief, the

costs of suit, including reasonable attorneys' fees, and damages suffered by the

Plaintiff, due to the Defendant's discrimination against Plaintiff.

       2.     Plaintiff Fulmer filed a charge of disability discrimination, pursuant to the

Americans with Disabilities Act, with the EEOC in Birmingham, Alabama, on March 4,

2020. The matter is currently pending before the EEOC. Nonetheless, Plaintiff Fulmer

will move to amend her complaint to include a disability claim upon the receipt of her

right to sue from the EEOC.



                                              1
      Case 2:20-cv-00417-ECM-KFP Document 1 Filed 06/16/20 Page 2 of 6



      3.     Venue is proper in the Northern Division of the Middle District of Alabama,

since the alleged discriminating action of Defendant occurred in Montgomery County,

Alabama.

                                     II. PARTIES

      4.     The named Plaintiff, Stephanie Fulmer (hereinafter "Plaintiff" or "Ms.

Fulmen, is a citizen of the United States and a resident of Eclectic, Alabama. Plaintiff

is over the age of nineteen years.

      5.     The Defendant, Alabama State Employees Credit Union (hereinafter

"Defendant" or "ASE Credit Union"), is a business entity organized and operating under

the Iaws of the State of Alabama. At all times relevant to this complaint, Plaintiff was

employed, and continues to be employed, by Defendant.

                             III. STATEMENT OF FACTS

      6.     Ms. Fulmer is a forty-three (43) year old female. Ms. Fulmer received a

Bachelor of Science in Business Administration degree, with a concentration in Human

Resources Management,from the University of Tennessee, Chattanooga in 1999. She

is also certified as a professional by the Society of H.R. Management

      7.     Since her graduation, Ms. Fulmer has gained a wealth of experience in the

field of human resources. From 1999 to 2000, she worked as an H.R. Assistant at

MasterCraft Boat Company, and from 2000 to 2001, she worked at Schlumberger as an

H.R. Representative.    From 2001 to 2011, Ms. Fulmer was H.R. Manager at a

successor to Schlumberger, namely Neptune Technology Group. After staying home to

take care of her children from 2011 to December 2012, Ms. Fulmer began working for

Southern Orthopedic Surgeons, as its Director of H.R. and Finance.




                                           2
      Case 2:20-cv-00417-ECM-KFP Document 1 Filed 06/16/20 Page 3 of 6



      8.     On or about August 6, 2018, Ms. Fulmer was lured away from Southern

Orthopedic and hired as the Director of Human Resources at ASE Credit Union. Shortly

thereafter, in January 2019, Ms. Fulmer also gained the additional title of Director of

Training after she developed the training department at ASE Credit Union.

      9.     Ms. Fulmer avers that she was initially given much credit for her creativity,

energy, and hard work at ASE Credit Union. She accomplished much in both the H.R.

field and the training department. She was nominated for the "Rising Star Award," a

national award with the Credit Union National Association. In addition, on or about April

1, 2019, Andrea McCain, Chief Experience Officer, gave Stephanie Fulmer an "exceeds

expectations" on her performance review.

      10.    On February 2, 2020, Ms. Fulmer's husband, Wesley Fulmer, had a

cardiac emergency, complicated by a fall, which caused him to fracture his ankle.

Understandably and obviously, Ms. Fulmer was badly needed to take care of her

husband because of his serious medical condition.

      11.    On February 3, 2020, Ms. Fulmer was out of work and spoke with Ms.

McCain to update her that she would need additional time out of work to take care for

her husband. Ms. Fulmer completed FMLA paperwork to take time off to be with her

husband. The FMLA paperwork was sent to Ms. McCain and Ms. Fulmers assistant,

Ms. Selina Baker.

      12.    On February 5, 2020, Mr. Fulmer was transferred via ambulance to

Grandview Medical Center in Birmingham, Alabama. Mr. Fulmer had cardiac surgery to

install a pacemaker.




                                           3
      Case 2:20-cv-00417-ECM-KFP Document 1 Filed 06/16/20 Page 4 of 6



      13.    On February 6, 2020, Mr. Fulmer was discharged from the hospital.

Nonetheless, Ms. Fulmer was still needed to take care of her husband because of his

medical condition.

      14.    Ms. Fulmer was out of work to care for her husband from February 10

through February 11. On February 13 and 14, Mrs. Fulmer worked in the ASE office.

      15.    On February 18, 2020, Mr. Fulmer had additional surgery on his ankle.

Ms. Fulmer was out of work on February 18 and 19 to take care of her husband.

      16.    On February 20, 2020, Ms. Fulmer worked in the ASE office and met with

Mike Hart and Ms. McCain. Mr. Hart informed Ms. Fulmer that she could leave for the

remainder of the day. Ms. Fulmer returned to work into the office on February 21.

      17.    On February 24 through 25, Ms. Fulmer was out of work because she was

sick with the flu. Ms. Fulmer returned to work on February 26, but had to Ieave at lunch

to care for her husband.

      18.    Although Ms. Fulmer was out intermittently a total of only 11 days, she did

much for the ACE Credit Union by phone, email and text message. Unfortunately, Mr.

Hart was unhappy with Ms. Fulmer's absences. Once she returned to work, Ms. Fulmer

was reprimanded.

      19.    On February 27, 2020, Ms. Fulmer returned to work and was terminated at

approximately 3:00 pm that day.

      20.    During the midst of her intermittent absences, pursuant to FMLA, Ms.

Fulmer was given a complaint stating that she had violated HIPAA by releasing

inforrnation concerning the health of another employee, something she had not done.

Nonetheless, as a result, Ms. Fulmer was subjected to a confrontational, accusatory




                                           4
      Case 2:20-cv-00417-ECM-KFP Document 1 Filed 06/16/20 Page 5 of 6



meeting, and not given a fair opportunity to rebut the complaint. Ms. Fulmer insists she

did not violate any HIPAA regulations. Nonetheless, Ms. Fulmer was terminated from

her position at ASE Credit Union.

      21.    ASE Credit Union's proffered reason for Ms. Fulmer's termination, namely

the HIPAA complaint, is pretextual. Instead Ms. Fulmer has been subjected to illegal

retaliation for taking leave under the FMLA, 29 U.S.C. § 2601. That truth is bolstered by

the fact that Ms. Fulmer was terminated during the midst of her being on intermittent

FMLA leave necessary to provide care for her husband, suffering as he was from a

serious medical condition.

      22.    As a result of the retaliation from exercising her FMLA rights described

above, Ms. Fulmer has lost valuable income and benefits. In addition, Ms. Fulmer has

incurred costs and attorney's fees to pursue this matter.

                        IV. PLAINTIFF'S CAUSE OF ACTION

                          COUNT ONE - FMLA RETALIATION
      23.    Plaintiff realleges incorporates by reference each and every allegation

contained in paragraphs 1 through 22, inclusively.

      24.    Plaintiff avers that Defendant qualifies as an "employer as that term is

defined in the FMLA, 29 U.S.C. § 2611(4), and that Plaintiff is an "eligible employee, as

that term is defined in the FMLA, 29 U.S.C. § 2611(2).

      25.    Plaintiff avers that there was an "entitlement to leave" as defined in the

FMLA, 29 U.S.C. § 2612(1), and that she was retaliated against when she was

terminated after exercising her right to FMLA leave.

      26.    As a result of Defendant's retaliation against the Plaintiff, she has lost her

employment and has incurred a loss of wages and benefits.



                                            5
      Case 2:20-cv-00417-ECM-KFP Document 1 Filed 06/16/20 Page 6 of 6




                                    PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respecffully prays that this

Court grant the following relief:

       a)     Judgment declaring that Defendant retaliated against Plaintiff for having

              exercised an FMLA right;

       b)     An award of compensatory damages to which Plaintiff may be entitled;

       c)     An award of all court costs and reasonable attorneys' fees; and

       d)     Such further, other and different relief as the Court may deern appropriate

              and necessary.

                                     V. JURY DEMAND

       Plaintiff hereby requests trial by jury on all issues so triable.

       Respecffully submitted this 16th day of June 2020.

                                           Stephanie Fulmer, Plaintiff




                                           Chase Estes(ASB-1089-F44L)
                                           Counsel for Plaintiff

OF COUNSEL:
MCPHILLIPS SHINBAUM, L.L.P.
516 South Perry Street
Montgomery, Alabama 36104
(334) 262-1911
(334) 263-2321      FAX
julianmcphillips@msq-lawfirrn.com
cestes@msg-lawfirm.com



                                              6
